                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 16-3061 AG (FFMx)                                            Date   September 3, 2019
 Title            Advantek Marketing, Inc. v. Shanghai Walk-Long Tools Co., Ltd., et al.




 Present: The Honorable          Frederick F. Mumm, United States Magistrate Judge
                James Munoz                                    None                              None
                Deputy Clerk                         Court Reporter / Recorder                 Tape No.
                Attorneys Present for Plaintiff:                      Attorneys Present for Defendant:
                         None Present                                         None Present
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE RE FAILURE TO
                              COMPLY WITH DISCOVERY OBLIGATIONS

      On August 30, 2019, plaintiff Advantek Marketing, Inc., filed a motion to compel
defendant Shanghei Walk-Long Tools Co., Ltd. (“Defendant”) to produce witnesses for
deposition and to produce documents. (Docket No. 75.) Plaintiff contends that
defendant has failed to designate witnesses for deposition, despite plaintiff’s service of
deposition notices. Plaintiff also contends that defendant has failed to cooperate in the
preparation of a joint stipulation on the motion to compel. Given the foregoing,
Defendant is ordered to show cause within 10 days of the date of this order, if any it has,
why its answer should not be stricken for failure to comply with its discovery obligations
pursuant to the Federal Rules of Civil Procedure and the Local Rules of this Court.

         IT IS SO ORDERED.

                                                                                                 :
                                                               Initials of Preparer            JM




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
